              Case 18-01859-LT13                       Filed 01/25/19          Entered 01/25/19 12:51:36                           Doc        Pg. 1 of 5


Fill in this information to identify the case:

Debtor 1       George Yut Yuen Low

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the      Southern                       District of       California
                                                                                             (State)

Case number           18-01859-LT13




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                         12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of Creditor:            Quicken Loans Inc.                                          Court claim No. (if known):               9

                                                                                         Date of payment change:
Last 4 digits of any number you                                                          Must be at least 21 days after date
use to identify the debtor’s account:           7987                                     of this notice                            3/1/2019

                                                                                         New total payment:
                                                                                         Principal, interest, and escrow, if any       $   2,461.12

Part 1:
                Escrow Account Payment Adjustment
1.    Will there be a change in the debtor’s escrow account payment?
      ☐ No
      ☒ Yes.           Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis for
                       the change. If a statement is not attached, explain why:


                       Current escrow payment: $         528.93                              New escrow payment:        $       561.92


Part 2:
                Mortgage Payment Adjustment
2.    Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ☒ No
      ☐ Yes.           Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                       attached, explain why:


                       Current interest rate:                             %                  New interest rate:                                   %

                       Current principal and interest payment: $                             New principal and interest payment: $


Part 3:
                Other Payment Change
3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      ☒ No
      ☐ Yes.           Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)
                       Reason for change:

                       Current mortgage payment: $                                           New mortgage payment:          $
            Case 18-01859-LT13                   Filed 01/25/19        Entered 01/25/19 12:51:36            Doc           Pg. 2 of 5
Debtor 1         George Yut Yuen Low                                             Case Number (if known)     18-01859-LT13
                 First Name            Middle Name     Last Name




Part 4:
                 Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.
     ☐ I am the creditor.
     ☒ I am the creditor’s authorized agent.
I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.
 X         /s/ Raymond Jereza                                                             Date    January 24, 2019
           Signature


Print:            Raymond Jereza                                                         Title:   Attorney for Creditor
                  First Name            Middle Name     Last Name

Company:          Aldridge Pite, LLP

Address:          4375 Jutland Dr. Suite 200; P.O. Box 17933
                  Number                Street

                  San Diego              CA                          92177
                  City                  State                       Zip Code

Contact phone     858    750   7600                                                      Email    rjereza@aldridgepite.com
Case 18-01859-LT13   Filed 01/25/19   Entered 01/25/19 12:51:36   Doc   Pg. 3 of 5
Case 18-01859-LT13   Filed 01/25/19   Entered 01/25/19 12:51:36   Doc   Pg. 4 of 5
Case 18-01859-LT13       Filed 01/25/19      Entered 01/25/19 12:51:36         Doc        Pg. 5 of 5


  1                               CERTIFICATE OF SERVICE BY MAIL

  2          I, Sarah Valdez, am a resident of San Diego, California, and I am over the age of eighteen

  3 (18) years, and not a party to the within action. My business address is: 4375 Jutland Drive, Suite

  4 200, P.O. Box 17933, San Diego, CA 92177-0933.

  5          I served the attached NOTICE OF MORTGAGE PAYMENT CHANGE by placing a true

  6 copy thereof in an envelope addressed to:

  7

  8 Bruno Flores
    Law Offices of Bruno Flores
  9 3133 Tiger Run Court
    Suite 107
 10 Carlsbad, CA 92010
    bruno@brunoflores.com
 11
    George Yut Yuen Low
 12 2025 S. Juniper Street
    Escondido, CA 92025
 13
    Thomas H. Billingslea
 14 401 West A Street, Suite 1680
    San Diego, CA 92101
 15 Billingslea@thb.coxatwork.com

 16

 17

 18 which envelope was then sealed and postage fully prepaid thereon, and thereafter on 01/25/2019,

 19 deposited in the United States Mail at San Diego, California. There is regular delivery service

 20 between the place of mailing and the place so addressed by the United States Mail.

 21          I certify under penalty of perjury that the foregoing is true and correct.

 22
      Dated: January 25, 2019                       /s/ Sarah Valdez
 23                                                 SARAH VALDEZ
 24

 25

 26

 27
 28



                                                     - 1 -
